Citation Nr: 1106269	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  04-12 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to service connection for a lung condition, claimed 
as asthma.

2.	Entitlement to a higher initial rating than 10 percent for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Marine Corps from 
February 1974 until retiring in September 1994.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin. A January 2003 rating decision on appeal denied 
service connection for a lung condition. Subsequently, an August 
2006 decision granted service connection for GERD, from which the 
Veteran appealed the initial assigned disability rating. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

By a May 2007 rating decision, the RO increased from 0 to 10 
percent the evaluation for GERD, from the effective date of 
service connection. The Veteran continued to appeal for a still 
greater disability rating. See A.B. v. Brown,                 6 
Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking 
the highest possible rating for a disability unless he or she 
expressly indicates otherwise)

The Veteran has testified at several hearings during the course 
of the appeal, including December 2005 and August 2007 
proceedings before an RO Hearing Officer. He also attended a June 
2009 Travel Board hearing before the undersigned Veterans Law 
Judge. Transcripts of the foregoing are all on file. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 
3.103(c)(2) (2010) requires that the Hearing Officer or VLJ who 
chairs a hearing fulfill two duties to comply with the above 
regulation. These duties consist of (1) the duty to fully explain 
the issues and (2) the duty to suggest the submission of evidence 
that may have been overlooked.          Here, during the 
hearings, the Hearing Officer and VLJ noted the basis of the 
prior determinations and noted the element of the claims that 
were lacking to substantiate the claims for benefits. In 
addition, the Hearing Officer and VLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claims. Moreover, neither the Veteran nor 
his representative has asserted that VA failed to comply with 38 
C.F.R. § 3.103(c)(2) nor has identified any prejudice in the 
conduct of the hearings. By contrast, the hearings focused on the 
element necessary to substantiate the claims and the Veteran, 
through his testimony, demonstrated that he had actual knowledge 
of the element necessary to substantiate his claims for benefits. 
As such, the Board finds that, consistent with Bryant, the 
Hearing Officer and VLJ complied with the duties set forth in 38 
C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims 
based on the current record.

The Board had the opportunity to first consider this case in 
September 2009, at that time denying a claim on appeal for 
service connection for a left shoulder condition, but reopening 
the matter of service connection for a lung condition. The Board 
then remanded the underlying claim on the merits for service 
connection for a lung condition, along with the claim for 
increased rating for GERD, for further evidentiary development. 
These previously remanded matters, upon completion of the 
requested development, have since returned for an appellate 
disposition.  


FINDINGS OF FACT

1.	The preponderance of the competent medical findings establishes 
that                 the Veteran's current lung condition is not 
etiologically related to his military service.

2.	From August 7, 2002 up until September 8, 2009, the Veteran's 
GERD involved symptoms that were generally well-controlled with 
medication, with some episodic epigastric pain, pyrosis, and 
regurgitation. 

3.	Since September 9, 2009, GERD has involved persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder pain, 
and productive of considerable impairment of health


CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for a lung 
condition, claimed as asthma. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

2.	The criteria are not met for an initial rating higher than 10 
percent for GERD prior to September 9, 2009. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b)          (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.27; 4.114, 
Diagnostic Code 7346 (2010).

3.	Since September 9, 2009, the criteria are met for a 30 percent 
rating for GERD.         38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.27; 4.114, Diagnostic Code 
7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) 
has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim, including notice to 
the claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In regard to the claim on appeal for higher initial evaluation 
for service-connected GERD, the requirement of VCAA notice does 
not apply. Where a claim for service connection has been 
substantiated and an initial rating and effective date assigned, 
the filing of a Notice of Disagreement (NOD) with the RO's 
decision as to the assigned disability rating does not trigger 
additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the 
burden of demonstrating any prejudice from defective VCAA notice 
with respect to either of these "downstream elements." See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap 
v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case 
here, in that the claim for service connection for GERD has been 
substantiated, and no further notice addressing the downstream 
disability rating requirement is necessary. 

Meanwhile, through the VCAA notice correspondence dated from 
March 2002    the RO notified the Veteran as to each element of 
satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding claimed service connection for a lung 
condition. The VCAA notice further indicated the joint obligation 
between VA and the Veteran to obtain pertinent evidence and 
information, stating that VA would undertake reasonable measures 
to assist in obtaining additional VA medical records, private 
treatment records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). Moreover, a 
supplemental March 2006 letter provided notice regarding the 
downstream disability rating and effective date elements of the 
pending claim for service connection. 

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.            See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this 
instance,               the March 2002 VCAA correspondence 
addressing service connection preceded initial adjudication of 
the claim by an January 2003 RO rating decision, and thus 
comported with the standard for timely notice.  

The RO/AMC has also taken appropriate action to comply with the 
duty to assist                  the Veteran in this case, 
obtaining service treatment records (STRs), VA outpatient 
records, and private treatment records. In addition, the Veteran 
has undergone VA medical examinations. See 38 C.F.R. § 
3.159(c)(4). See too, McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002). In support 
of his claims, the Veteran provided several personal statements 
and lay statements from third-parties. He has testified at 
several hearings.                 There is no objective 
indication of any further relevant information or evidence that 
must be associated with the record. The record as it stands 
includes sufficient competent evidence to decide the claims. 
Under these circumstances, no further action is necessary to 
assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service Connection for Asthma

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2010). 

The elements of a valid claim for direct service connection are 
as follows:                    (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." On the 
other hand, continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be legitimately 
questioned. Under the latter circumstances, a showing of 
continuity of symptomatology at the time of service discharge and 
continuing thereafter              is required to support the 
claim. 38 C.F.R. § 3.303(b).

Service medical history is absent for mention of evaluation or 
treatment for a       lung condition, including that of asthma. 
Otherwise, the STRs show that on a  March 1987 review medical 
examination the Veteran reported having infrequent sneezing and 
coughing. A July 1989 document reflects that the Veteran was 
enrolled in the Asbestos Medical Surveillance Program. In answer 
to the question of whether he had been exposed to asbestos or 
worked with asbestos products on a regular basis, the Veteran 
responded in the negative in regard to both prior to and during 
his military career. He also indicated that he was not a smoker. 
On a detailed medical questionnaire in February 1994, the Veteran 
reported having had sneezing in dust, with no medications taken. 
He subjectively reported having the symptoms of sneezing and 
coughing. A medical examination later that month for purpose of 
retirement did not indicate any abnormality of the lungs or 
respiratory system.

The Veteran also underwent a chest x-ray in June 1994, a few 
months prior to separation, which revealed that the heart and 
mediastinum were normal. Lung fields were clear with no 
infiltrates or pleural effusions. There was no evidence of 
parenchymal or pleural asbestos related disease. No bony 
abnormalities were seen. The impression was of a normal chest 
with no evidence of parenchymal or pleural asbestos related 
disease. 

Following service, the Veteran underwent a VA general medical 
examination in November 1994. At that point, he alleged having 
had much exposure to asbestos usually lining the pipes aboard a 
ship upon which he had been stationed. There  were no reported 
symptoms, however, and a recent in-service chest x-ray had been 
normal. Consequently, a new chest x-ray was not requested. The 
Veteran did report many allergies, including to dust, perfume, 
and smoke. Upon objective exam,             in pertinent part, 
the lungs were clear to auscultation and percussion. The 
diagnosis was history of asbestos exposure without evidence of 
chest x-ray or pulmonary function test (PFT) abnormalities. 

By a January 1995 unappealed rating decision, the RO denied a 
claim for service connection for residuals of asbestos exposure. 
The basis for denial of benefits was lack of evidence of a 
current disability in connection with the specific condition 
claimed. 

In October 2000, the Veteran filed a petition to reopen this 
decision on his earlier claim, requesting service connection for 
a lung condition. He alleged as an additional source of exposure 
of the lungs to hazardous substances during military service, his 
presence in Lebanon when the Marine barracks were bombed and he 
assisted with rescue and recovery operations thereby exposing 
himself to unhealthy quality air from the smoldering building. He 
claimed that he was now suffering from asthma-like symptoms and 
using inhalants. 

The June 2001 correspondence from a retired Marine Corps officer 
recounted the fact that in October 1983 the Veteran actively 
participated in rescue operations of wounded and deceased 
Americans within the damaged building in Beirut, Lebanon. This 
individual stated that the rescue operations continued non-stop 
for approximately one week, and that the entire compound was 
contaminated.             The smoke of burning Lithium batteries 
used in communications equipment added hazards to the physical 
safety of all involved. Also recounted was that during this 
period, members of the rescue team were exposed to smoke and 
various types of burning materials. 

In an August 2002 statement, the Veteran stated that he had 
chronic asthma, and would run out of breath quickly and needed to 
avoid walking long distances.             He maintained that his 
lungs were affected during service in Beruit, Lebanon. 

A VA Compensation and Pension examination was completed in 
December 2002. The medical history review noted that service 
records did not show abnormalities. A May 2002 PFT was normal 
which had improved from a prior study. The most recent PFT 
assessment was reversible air flow limitation. Meanwhile, a May 
2001 letter from a private physician referenced having been seen 
June 2000 for shortness of breath and chest tightness, and having 
been started on an inhaler. The Veteran reported that he first 
had problems with his breathing in 1999, and was given albuterol. 
He denied episodes of wheezing, but did feel a constant 
congestion in his throat that was relieved with coughing. An x-
ray showed no acute cardiopulmonary disease. A new PFT was 
conducted. The diagnosis was asthma, very mild. The VA examiner 
commented that although the Veteran reported that this developed 
during his military service, the records indicated that it 
developed after discharge. It was the examiner's opinion that 
asthma was unrelated to the Veteran's military service.

The June 2003 correspondence of Dr. R.J.V., private physician, 
states that review of the Veteran's health situation showed that 
he had not ever, per his report, had pulmonary troubles until an 
exposure to burning Lithium batteries in Beruit, Lebanon. 
According to the physician, adult-onset asthma would be very 
unlikely at the Veteran's age unless there was an irritation or 
exposure that was somewhat out of the ordinary to precipitate 
respiratory difficulties. 

Upon VA re-examination in January 2004, the Veteran claimed that 
since hazardous environmental exposure in 1983 he had experienced 
multiple episodes of cough, wheezing, and sputum production, as 
well as dyspnea on exertion. The VA examiner's review of the STRs 
along with post-service records was noted in detail. Also noted 
was that the Veteran had never brought up his breathing problems 
until significantly after he was discharged from the military, in 
that he felt it was a personal matter that he wished not to share 
with the physicians at that point.          On physical exam, the 
chest was clear to auscultation anteriorly and posteriorly 
without rales, wheezes or rhonchi. 

The impression was of asthma. It was summarized that recent PFTs 
were essentially within normal limits, although they did have a 
very slight bronchodilator change and thus met the criteria for 
very mild reversible airway disease or very mild asthma. Review 
of all of the STRs revealed that at no point during service or 
immediately after discharge did the Veteran complain of any 
respiratory type symptoms. Thus, while the Veteran might have 
very mild reactive airway disease, he did not appear to be at all 
symptomatic during his 20 years of military service. Therefore, 
the conclusion was it was more likely than not that his current 
symptoms, which might be related to mild asthma, were completely 
unrelated to his military service. It was deemed unlikely that 
this was a delayed onset of asthma. 

In June 2004, the Veteran's spouse offered correspondence stating 
that while on active duty, the Veteran experienced wheezing, 
shortness of breath and lack of sleep. She recalled he took 
lozenges for temporary breathing relief. After retiring from 
active duty and on an emergency basis he sought treatment from a 
VA hospital. She expressed her personal belief that long exposure 
to a contaminated combat environment was a probable factor in the 
Veteran's breathing problem. 
In his April 2005 letter, Dr. R.J.V. indicated that he had first 
treated the Veteran in mid-2001, and that the Veteran's medical 
records were reviewed at that time and noted to have the 
diagnoses of asthma and eczema, as concomitant comorbid issues. 
Review of the medical records also showed that the Veteran had 
multiple evaluations, during his active duty status, of cough. 
The Veteran himself noted that, while his breathing was not a 
significant problem prior to the Beruit bombing and has 
involvement with it, the problem had progressed and worsened 
since that time. Review of his medical records also showed 
previous evaluations for cough and allergy symptoms and asthma. 
The physician summarized that "on review of         [the 
Veteran's] medical records again by me prior to this dictation, I 
would question the restrictions for his service-related troubles. 
I am not arguing that [the Veteran] did not have asthma or 
respiratory troubles prior to his contractual service date;           
I am, however, stating that I feel they were exacerbated by his 
active duty and involvement in the Beruit bombing and extrication 
of service personnel during the unfortunate times."

Another VA examination was conducted in June 2006. The Veteran 
then stated that his lungs were affected during two combat tours 
in Lebanon. He stated that while there he had symptoms of a cough 
with exertion. On discharge from the military  he denied any 
respiratory symptoms because he felt pretty well at that time.               
The Veteran first sought treatment for asthma in 1999 when he was 
given albuterol. Following a physical exam, the diagnosis was 
asthma. The VA examiner opined that the Veteran had asthma which 
was well-controlled on medications. He further opined that while 
the Veteran did complain of cough with exertion in the military,            
he was not able to given an opinion as to whether or not this was 
asthma without resorting to mere speculation. It was true that 
eczema and asthma were often related but they were not causative 
of each other. Also, allergic rhinitis and asthma were often 
related but were not causative, so it was less likely than not 
that the Veteran's asthma was caused by or related to his chronic 
allergic rhinitis. 

Pursuant to the Board's September 2007 remand directive, the 
Veteran underwent a detailed VA Compensation and Pension 
examination in January 2010, in part for evaluation of his 
claimed asthma. Upon medical history review, the VA examiner 
noted that it was documented in the claims file that the Veteran 
had no lung condition upon entering service. STRs showed he was 
seen for a cough during active service, however, there was no 
mention of any lung problems or asthma at these visits. Also, at 
separation the Veteran indicated that he did not have asthma and 
he denied having a chronic cough. The VA examiner further 
recounted the post-service medical history, including prior VA 
examinations. Meanwhile,                          by the 
Veteran's own report, he was officially diagnosed with asthma 
around 2001. He further reported having a cough most of the time, 
sometimes productive of sputum. He felt short of breath most of 
the time, and could only walk about 100 feet before he got 
winded. He was very sensitive to chemicals and vapors and tried 
to avoid exposure to them. His symptoms were worse at night and 
with extreme temperatures. He was taking advair and albuterol for 
relief of symptoms. A PFT was completed. A physical exam was also 
completed. The examiner provided a diagnosis of asthma. 

The VA examiner further opined that he disagreed with the April 
2005 treatment provider's opinion as it was not supported by the 
documented record. According to the examiner, it was clear from 
the documented records the Veteran did not have a chronic lung 
condition before, during, or upon separation from the military. 
There was no mention of asthma, and his separation examination 
noted no asthma and a normal lung exam. Smoke exposure was not 
known to cause asthma and again, upon separation the Veteran did 
not have asthma. Intermittent coughs were very common including 
in patients with no lung problems, and there was no mention of 
wheezing or asthma in the STRs. Lastly, asbestos exposure did not 
generally cause asthma. Therefore, it was the VA examiner's 
opinion that the Veteran's asthma  was not caused by or 
aggravated by nor did initially manifest during active military 
service. 

Based on reviewing the foregoing, the Board reaches the 
conclusion that the objective medical evidence under proper 
evaluation weighs against finding that       the Veteran has a 
current lung condition that is due to military service. There is 
no material doubt that the Veteran currently has the condition of 
asthma. What is ultimately necessary to establish service 
connection however, is competent evidence demonstrating that 
asthma is of service origin. The existence of a causal nexus to 
service is an essential element to establish service connection 
for a claimed disability. See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service."); Hickson, supra. See, 
too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). As will be 
addressed, where there is competent evidence pointing in both 
directions on the subject of medical nexus, the Board may weigh 
the competing sources of evidence. Here, the April 2005 private 
physician's opinion, while on its face favorable to the Veteran's 
claim, directly conflicts with the stated conclusion of the 
January 2010 VA examiner's opinion. There were several earlier VA 
examinations that also found the lack of a causal nexus between 
asthma and service; the January 2010 VA opinion will be the focus 
of the Board's analysis, as it is the best reasoned and most 
thorough such opinion. 
 
Generally, where there are divergent medical opinions of record, 
it is the province of the Board to weigh these opinions, and 
their underlying bases, and determine which to accept as the most 
persuasive. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the 
Board may consider and evaluate the underlying basis of an 
opinion on a medical question, and determine whether to accept 
such an opinion under the circumstances). See also Schoolman v. 
West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 
In so doing, the Board is mindful that it cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another. Evans, 12 
Vet. App. at 31. See also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The degree of probative value to be afforded a medical opinion 
depends upon factors such as the physician's objective 
examination of the veteran, the knowledge and skill in analyzing 
the data, including that comprised in medical history, and the 
medical conclusion the physician reaches. See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993). The opinion must be considered as 
to the clinical data used to formulate the opinion, its 
rationale, or any other factors that would give it substance. 
Bloom v. West, 12 Vet. App. 185, 187 (1999). Other factors for 
assessing the probative value of a medical opinion are the 
medical expert's access to the claims file and the thoroughness 
and detail of the opinion. See Prejean v. West,          13 Vet. 
App. 444, 448-9 (2000). See also Bielby v. Brown, 7 Vet. App. 
260, 269 (1994) (medical opinion was of diminished evidentiary 
value when physician failed to review veteran's record before 
rendering an opinion). 

In this given case, there are several pertinent reasons upon 
which to ascribe a greater degree of probative weight to the 
conclusions reached by the January 2010 VA examiner, as 
contrasted to the April 2005 statement of a private physician.   
First and foremost, the VA examiner's opinion offers a plausible, 
reasonable and well-documented rationale involving analysis of 
the service medical history.            The Board acknowledges 
that both evaluators had the opportunity to review the Veteran's 
STRs from the claims file (taking on face value the April 2005 
physician's statement in this regard). This notwithstanding, the 
VA examiner's findings make a far greater level of objective 
sense. The examiner considered highly significant the clear 
absence of any chronic lung condition throughout            the 
Veteran's entire period of military service, including any 
mention of asthma. Moreover, the examiner noted a normal lung 
exam on separation. By contrast,        the April 2005 physician 
would have one believe that the fact that the Veteran had a 
reported intermittent cough during service meant there was the 
conclusive precipitator of a future asthma condition. The VA 
examiner takes this observation into his own consideration in his 
opinion, stating that intermittent coughs were "very common" in 
patients even with no lung problems, and the most important 
factor was the lack of mention of wheezing or asthma in the 
Veteran's military medical records. So in responding to the April 
2005 physician's statement,               the examiner points out 
the relative unlikelihood that intermittent coughing alone, 
without any further symptoms, was the direct connection to asthma 
diagnosed several years thereafter. In so doing, the examiner 
offers a far better reasoned and objectively supported rationale. 

Further, the VA examiner's opinion takes into account the 
potential likelihood of the Veteran having had hazardous 
substances exposure during rescue and recovery operations in 
Lebanon. The April 2005 opinion was premised upon stating that 
this incident likely contributed to asthma. However, the VA 
examining physician essentially rebuts this finding, indicating 
that smoke exposure was not known to cause asthma, and further 
that again, upon separation the Veteran had no signs of asthma 
anyway. The Board finds this explanation both in general medical 
terms and as to what specifically occurred (or did not manifest 
upon separation) to be persuasive in this case. While it is not 
questioned to any extent that the Veteran indeed had hazardous 
materials exposure during the time period at issue, the VA 
examiner provides a reasoned medical explanation for why this in 
all likelihood did not cause or contribute to a future asthmatic 
condition. In any event, apart from the potential health risks of 
one-week of hazardous exposure during active duty in Lebanon, the 
preceding point the Board has considered, that the STRs are 
wholly devoid of any indication of asthma, weighs strongly 
against the likelihood of initial onset of asthma during that 
time period. 

Moreover, equally significant in supporting the January 2010 VA 
examiner's opinion (and by implication those remaining VA 
examinations that found similarly), is the lack of any 
identifiable symptomatology of asthma for several years post-
service, given the first appearance of respiratory problems in 
1999, approximately five years after separation. This corresponds 
to a lack of continuity of symptomatology from military service 
through the present time period. See 38 C.F.R. § 3.303(b) 
(addressing the continuity of symptomatology requirement to 
demonstrate causal relationship to service, where an in-service 
condition is not "chronic" in nature). See also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Though the April 2005 
physician's report notes a history of evaluations for cough and 
allergy symptoms and asthma, the Board points out that any 
mention of asthma did not appear in the record until well after 
service, at least 1999. There is thus too limited a post-service 
history of asthma to suggest a continuing problem originating 
from service.

Additionally, the VA examiner addressed a consideration not 
raised in the April 2005 opinion, but still relevant, that 
asbestos exposure did not generally cause asthma. In this case, 
exposure to asthma on the Veteran's part has not been conceded. 
Even if it were shown to have definitively occurred, however, 
there is no medical foundation offered or apparent in light of 
the VA examiner's conclusion,  to support the existence of a 
causal relationship between asthma and the Veteran's military 
service. 

In light of the above, the Board is inclined to accept as 
determinative the findings expressed through the January 2010 VA 
examination report, which is to the effect that asthma does not 
have a causal nexus to the Veteran's military service. The most 
probative medical evidence therefore effectively weighs against 
this claim.             The Veteran's own assertions have also 
been afforded appropriate weight however, as he is a layperson, 
he cannot opine on the causation of lung disorder, as a complex 
matter not within the purview of lay observation. See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service 
connection for a       lung condition, claimed as asthma. The 
preponderance of the evidence is against this claim, and under 
these circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert 
v. Derwinski,        1 Vet. App. 49, 55 (1990).     

Increased Rating for GERD

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.            § 
4.1 (2010). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability 
specified are considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability. 38 
C.F.R. § 4.1. 
 
Where the veteran appeals the rating initially assigned for the 
disability, after already having established service connection 
for it, VA must consider the propriety of a staged rating that is 
indicative of changes in the severity of the course of his 
disability over time. In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection and a claim for an increased rating of a 
service-connected disorder. In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability         (the circumstances 
of the present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found - "staged" 
ratings. See Fenderson, supra, at 125-26.

The Veteran's GERD is presently rated as 10 percent disabling 
under 38 C.F.R.          § 4.114, Diagnostic Code 7346, for a 
disorder rated as analogous to a hiatal hernia. See 38 C.F.R. § 
4.27. 

That diagnostic code provides that a 10 percent rating is 
warranted for a hiatal hernia with two or more of the symptoms 
for the 30 percent rating but of lesser severity. A 30 percent 
rating is assigned when there is a hiatal hernia characterized by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, and productive of considerable impairment of 
health. A maximum rating of 60 percent is warranted when the 
disorder is productive of symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, or 
other symptom combinations productive of severe impairment of 
health. 38 C.F.R. § 4.114, Diagnostic Code 7346.

The Veteran underwent a VA Compensation and Pension examination 
in  December 2002. He attributed the condition of GERD to 18 
month of eating MREs (ready to eat meals) in Lebanon. He stated 
that he used over-the-counter antacids. Symptoms were aggravated 
by food such as tomatoes. Taking nexium provided relief but the 
Veteran still needed to use occasional maalox especially if he 
ate something late in the evening. The diagnosis was of GERD.

On examination again in January 2004, the Veteran stated that he 
had weight gain recently, and further stated that on average he 
would vomit approximately two to three times per week. Prior to 
the vomiting he often had nausea. He also had both occasional 
diarrhea and constipation. He was taking nexium which he stated 
improved his symptoms dramatically. Occasionally he would also 
have to take maalox if his symptoms continued. The Veteran stated 
that at that time, his symptoms were relatively well-controlled 
with only occasional burning in the  lower chest region. 
Following a physical exam, the diagnosis was of GERD. 

Re-examination in June 2006 revealed that the Veteran reported 
having taken medication, and that he had no GERD symptoms at the 
time. 

Thereafter, records of VA outpatient treatment dated from January 
2007 confirm that the Veteran's GERD symptoms remained well-
controlled on medication. 

Upon VA gastrointestinal examination from April 2007, the Veteran 
described having dysphagia for liquids and solids. He stated that 
whenever he ate solids, he had to drink liquids or else he would 
get epigastric or abdominal pain. He denied substernal pain, 
hemoptysis or melena. The reflux and regurgitation happened on a 
daily basis. The contents of the regurgitation were both solid 
and liquid. He had nausea and vomiting at least once per week. 
History of hospitalization for this condition was none. History 
of esophageal trauma was none. The Veteran's activities of daily 
living were affected by the fact that he could not eat much 
because of the GERD. On physical exam, the Veteran was a well-
built man,          well-nourished, with no weight gain or weight 
loss, and no signs of anemia.          He reported that he had 
bloating. The abdomen was soft and nontender. Bowel sounds were 
present. The diagnosis was GERD. 

Records of VA outpatient treatment include a June 2009 
physician's report indicating the Veteran reported daily reflux 
symptoms necessitating acid suppressive therapy for control. The 
Veteran noted exacerbations of his reflux symptoms with certain 
foods, with sleeping in the prone position and with discontinuing 
his medication regimen. Overall, his reflux symptoms were 
controlled with therapy in combination with sleeping at an 
incline. The Veteran was directed to continue his drug therapy, 
as well as lifestyle and dietary modifications, in order to limit 
reflux exacerbations.

During the June 2009 Board hearing, the Veteran described 
symptoms of problems swallowing, and heartburn with burping, with 
at times chest pains, sore throat, vomiting, regurgitation, and 
bowel pains along with constipation and diarrhea.     He stated 
that he had lost weight and gained weight, and was on a strict 
low fat/  high fiber diet. In most cases, he claimed, his food 
had to be liquefied to swallow it. 

VA outpatient records further show that on a September 2009 
telephone consult,  the Veteran voiced having left arm radiating 
pain which had been intermittent.          He stated that he had 
experienced this type of pain previously, which was closely 
related to his GERD. On another consult that month, the Veteran 
described persistent and recurrent epigastric discomfort with 
dysphagia, heartburn and regurgitation, sometimes accompanied by 
pain in his left arm. 
Pursuant to the Board's prior remand directive, the Veteran 
underwent another VA Compensation and Pension examination in 
January 2010. The examiner recounted in detail the clinical 
history of GERD symptoms since 2007. Per his own report,   the 
Veteran indicated that since 2002 the GERD symptoms had been 
worse. He had epigastric pain mostly at night but not much during 
the day. It was a burning pain. There was a lot of belching. 
Sometimes the Veteran would regurgitate food, approximately three 
times a week. He did endorse solid dysphagia but not liquid 
dysphagia. He vomited sometimes when he was eating something that 
caused heartburn. This occurred a couple of times a week. He 
denied any melena or hematemesis. Current medications consisted 
of nexium, maalox, and calcium carbonate. These medications 
helped some as they kept things stable for him.             He 
followed a very good diet. He also slept in an incline position 
which also helped with symptoms. His weight was stable. He had 
been trying to lose weight but had little success. His GERD had 
not interfered with his activities of daily living or work. The 
Veteran stated that brief in 2007 his symptoms improved but they 
came right back. A physical exam was conducted, which revealed no 
evidence of malnutrition or anemia. The diagnosis was GERD. The 
VA examiner further commented that the Veteran had several other 
GI diagnoses including h. pylori infection which was treated and 
cured per his last biopsy reports. He also had gastritis and 
duodenitis on recent endoscopy. All these conditions caused 
symptoms similar to GERD and in addition could be caused by GERD 
(other than an h. pylori infection). Therefore, the examiner 
could not separate the Veteran's symptoms without speculation, 
and all his current symptoms were at least as likely as not due 
to his service-connected GERD. From the documented records the 
Veteran's gastrointestinal symptoms worsened in late 2007 which 
were initially felt to be due to h. pylori infection which was 
treated and confirmed cured. While the Veteran  did have 
transient improvement in symptoms per the GI clinic notes as 
detailed,        the symptoms returned per the most recent VA 
treatment notes, and the Veteran's testimony confirmed this as 
well.

August 7, 2002 to September 8, 2009

Upon objective review of the preceding, the Board finds that the 
competent evidence from the August 7, 2002 effective date of 
service connection up until September 8, 2009, continues to best 
correspond to the assignment of a 10 percent disability 
evaluation. In order to warrant the next higher rating of 30 
percent under Diagnostic Code 7346, the Veteran would have to 
establish having persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain, and productive of considerable 
impairment of health. The medical evidence is relatively 
straightforward in showing that up until September 2009, the 
conditions of the rating criteria for a higher evaluation 
requested were not met. Initially, upon VA examination in 
December 202, the Veteran indicated that his GERD was essentially 
controlled through an over-the-counter medication regimen. When 
examined again in January 2004 the assessment was similar -- GERD 
symptoms well-controlled, with only occasional burning in the 
lower chest region. Indeed, by June 2006, VA examination showed 
that with medication the Veteran had no GERD symptoms whatsoever. 
So there was little if any symptomatology upon which to predicate 
even a compensable evaluation.

After VA examination dated from April 2007, there was apparently 
some resurgence in symptoms of GERD, but again not consistent 
with the higher evaluation of 30 percent sought. On that 
examination, the Veteran described dysphagia, reflux and 
regurgitation. There were episodes of nausea and vomiting at 
least once per week. However, there was no substernal pain. There 
were no other symptoms suggestive of considerable impairment of 
health as well, including any hemoptysis or melena. Although the 
Veteran reported that activities of daily living were affected by 
not being able to eat much, on objective physical exam,                  
the Veteran was well-built with no signs of weight change or of 
anemia. Thus, reviewing the findings in their entirety, at this 
point in time they did not approximate the standard for a 30 
percent evaluation. Nor do subsequent VA outpatient treatment 
records show a material worsening in the condition of GERD, 
inasmuch as a June 2009 outpatient report indicated that overall, 
the Veteran's reflux symptoms were controlled with drug therapy 
and sleeping at an incline. 
Consequently, for the initial time period in question, August 7, 
2002 to September 8, 2009, the Board cannot conclude that the 
Veteran's GERD was any worse than disabling at the 10 percent 
level. 

September 9, 2009 to the Present 

As of September 2009, there is concrete indication of a 
measurable worsening of severity of the Veteran's GERD consistent 
with the criteria for assignment of a         30 percent 
disability evaluation. All of the initial underlying symptoms of 
GERD indicative of this higher rating were reported, including 
dysphagia, heartburn and regurgitation. For the first time in 
treatment history, there was also indication of left arm 
radiating pain which occurred with flare-ups of GERD. Hence, most 
if not all of the criteria for a 30 percent rating were met. 
Thereafter, the Veteran's January 2010 VA Compensation and 
Pension examination endorsed much of the same symptomatology, 
with additional mention of intermittent vomiting and burning 
epigastric pain. Once again, there was no indication of symptoms 
that in general posed a considerable impairment to health. That 
said, all of the other necessary requirements for assignment of a 
30 percent rating pursuant to Diagnostic Code 7346 were 
satisfied. The noted absence of a considerable impairment to 
health is not dispositive here. The fact remains that the 
severity of GERD is substantially close to the criteria for a 30 
percent evaluation, than a 10 percent evaluation under Diagnostic 
Code 7346. See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (where 
a diagnostic code does not involve successive criteria, apply 38 
C.F.R. § 4.7 in such manner that not all of the specified 
criteria are necessary to assign a given disability evaluation). 
Hence, there is sufficient basis to award a 30 percent evaluation 
under the applicable rating criteria. 


The Board is aware of the fact that the Veteran has other 
gastrointestinal disorders besides GERD, which are nonservice-
connected and which may account for some of his symptomatology. 
This notwithstanding, as the January 2010 VA examiner has clearly 
indicated, there exists no principled basis to distinguish 
between service-connected and nonservice-connected 
gastrointestinal disability, and therefore all symptomatology of 
the latter must be attributed to the former as well. See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where it is not 
possible to separate the effects of a service-connected 
disability from any nonservice-connected conditions by competent 
opinion, all symptoms must be attributed to the service-connected 
disability). See also, Howell v. Nicholson, 19 Vet. App. 535, 540 
(2006). 

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board assigns a 30 percent evaluation under provisions 
of the VA rating schedule, effective from September 9, 2009. 

Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disability under evaluation has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. Rather, as the 
January  2010 VA examination report shows, his symptoms did not 
interfere with activities of daily living or work. The Veteran's 
service-connected GERD also has not necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the absence of 
the evidence of such factors, the Board is not required to remand 
this case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown,           9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


For these reasons, the Board is denying an initial rating higher 
than 10 percent for GERD from August 7, 2002 to September 8, 
2009, but granting a higher 30 percent rating for the period from 
September 9, 2009, onwards. This determination takes into full 
account the potential availability of any "staged rating" based 
upon incremental increases in severity of service-connected 
disability during the pendency of the claim under review. To the 
extent any greater level of compensation is sought, the 
preponderance of the evidence is against the claim,         and 
under these circumstances the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

Service connection for a lung condition, claimed as asthma, is 
denied.

A higher initial rating than 10 percent for GERD prior to 
September 9, 2009                 is denied.

A 30 percent rating for GERD, effective September 9, 2009, is 
granted, subject to the law and regulations governing the payment 
of VA compensation benefits. 





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


